SMITH, Judge.
In this action for damages for personal injuries, the jury returned a verdict for the plaintiff. The plaintiff moved for a new trial, which was granted. The order granting the motion for new trial does not specify the ground or grounds upon which said motion was granted. Section 59.07(4), Florida Statutes, F.S.A. and Rule 2.6(d), Florida Rules of Civil Procedure, 31 F.S.A. require that each such order specify the grounds upon which the motion was granted. Defendant’s appeal assigned this as error. The order is therefore reversed upon the authority of Gaskill v. Montague, Fla.App.1961, 128 So.2d 420 and cases therein cited. The cause is remanded with directions that final judgment be entered for the plaintiff on the verdict unless motion in arrest of judgment or for judgment non obstante veredicto be made and prevailed as provided by Section 59.04, Florida Statutes, F.S.A.
Reversed.
SHANNON, C. J., and ALLEN, J., concur.